Citation Nr: 1443540	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include Schizophrenia. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg bony growth. 

3. Entitlement to service connection for a right knee disability.

4. Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 23, 1966, to July 6, 1966, and from January 19, 1967, to March 17, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2012, the Veteran testified at a Travel Board hearing at the RO in New York.  A transcript of that proceeding is associated with the Veteran's claims file. 

The issues of entitlement to service connection for a right knee disability and a right leg disability and entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 1989 rating decision denied the Veteran's claim of entitlement to service connection for a nervous condition.  The Veteran did not perfect an appeal of the December 1989 decision.

2. Additional evidence received since the December 1989 rating decision, which denied entitlement to service connection for a nervous condition, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for psychiatric disability.

3. A January 1967 rating decision denied the Veteran's claim of entitlement to service connection for a right leg osteochondroma.  The Veteran did not perfect an appeal of the December 1989 decision.

4. Additional evidence received since the January 1967 rating decision, which denied entitlement to service connection for a right leg osteochondroma, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right leg bony growth.

5. Resolving reasonable doubt in the Veteran's favor, Schizophrenia had its onset in service or is otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1. A December 1989 rating decision denying the claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2. Since the December 1989 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a psychiatric disability; this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. A January 1967 rating decision denying the claim of entitlement to service connection for a right leg osteochondroma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

4. Since the January 1967 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a right leg bony growth; this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. Service connection for Schizophrenia is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013). The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As all of the issues decided are granted in the decision below, further discussion as to VA's duties to notify and assist with regard to such issue is rendered moot.

Merits

A. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Psychiatric Disability

The Veteran was initially awarded service connection for a nervous condition in May 1968.  However, service connection was severed effective June 30, 1974.  Following that severance, the Veteran filed for service connection for a nervous condition, which was denied by a May 1984.  No appeal of the May 1984 Board decision was noted.  A December 1989 rating decision also denied service connection, as there was no evidence that a nervous condition was incurred in service.  No appeal of the December 1989 rating decision was perfected.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

At the time of the December 1989 denial, service treatment records, various private and VA treatment records, as well as several statements of the Veteran, were of record.  

Since the May 1989 denial, VA treatment records, private treatment records, several lay statements, the report of a May 2007 VA examination, an April 2008 VA medical opinion, and the transcript of the August 2012 Board hearing have been associated with the Veteran's claims file.

The Board's focus is directed towards the report of the May 2007 VA examination.  This evidence is new as it was not of record at the time of the May 1989 denial.  Further, it is material.  The examiner stated that "[i]t is also as likely as not that the rigors of military training helped push [the Veteran] to a psychotic level."  Given that the May 1989 rating decision denied service connection because there was no evidence that a psychiatric disability was incurred in service, the May 2007 VA examiner's statement is material as it tends to indicate that a psychiatric disability was incurred in service.  That evidence is presumed credible and is certainly probative.  Consequently, the Veteran's claim of service connection for a psychiatric disorder is reopened.

Right Leg Disability

Service connection for right leg osteochondroma was denied by a September 1967 rating decision.  Service connection was denied as it was determined that right leg osteochondroma preexisted service and there was no evidence that the Veteran's active service aggravated the preexisting osteochondroma.  No appeal of the December 1989 rating decision was perfected.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

At the time of the September 1967 denial, service treatment records were of record.  

Since the September 1967, VA treatment records, private treatment records, several lay statements, the report of a July 2009 VA examination, and the transcript of the August 2012 Board hearing have been associated with the Veteran's claims file.

The Board's focus is directed towards the transcript of the August 2012 Board hearing.  This evidence is new as it was not of record at the time of the September 1967 denial.  Further, it is material.  The Veteran testified that he was kicked by a drill instructor, causing pain in his leg, which has continued until this day.  For the purposes of reopening, that statement is deemed credible.  See Justus, 3 Vet. App. at  513.  That statement would indicate that the Veteran's leg disability, even if it did preexist service, was aggravated during a period of active service.  Thus, it relates to a basis for the September 1967 denial-that no aggravation had been shown. That evidence is presumed credible and is certainly probative.  Consequently, the Veteran's claim of service connection for a right leg disability is reopened.

B. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition." 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).   If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

That the Veteran has been diagnosed with Schizophrenia is not in doubt.  Indeed, several records indicate a diagnosis of Schizophrenia.  See May 2007 VA Examination Report; April 2010 VA Treatment Record.

The Veteran reported experiencing nervousness while in service.  See Hearing Transcript at pgs. 3-5. The Veteran's service personnel records note the Veteran's difficulty in dealing with his superiors.  See June 1966 Basic Training Records.  Indeed, one report states that the Veteran "...suffers from considerable anxiety." June 1966 Basic Training Record.

The Veteran was afforded a VA examination in May 2007.  There, the examiner opined "...it is likely that this Veteran was a low-functioning person even prior to his entry into the service.  It is also as likely as not that the rigors of military training helped push him to a psychotic level."  The examiner explained that "[the Veteran's] active hallucination is his hearing the demeaning voice of his sergeant.  This Veteran has not functioned, according to the standards of society, since his military discharge...."

Additionally, a VA medical opinion was rendered in April 2008 with respect to the Veteran's psychiatric disability.  The opinion states "[i]t is not likely that this Veteran's later diagnosis of Schizophrenia had any relationship to the two short enlistment periods that this Veteran had (both less than 90 days) a both resulting in the determination that he did not meet the medical standards required to remain in the military."  The examiner provided no rationale supporting her opinion.

The Board concludes that the presumption of soundness attaches here.  There is no notation whatsoever in the Veteran's service treatment records that he entered either period of active service with a preexisting psychiatric disability.  Further, the presumption is not rebutted as there is no clear and unmistakable evidence that such a disability preexisted service.  While the May 2007 VA examiner stated that it is likely that the Veteran was a low functioning individual prior to service, clear and unmistakable evidence is required to rebut the presumption of soundness.  Something which is likely does not rise to the level of clear and unmistakable. 

Further, the evidence of record weighs in favor of a finding that the Veteran's Schizophrenia is etiologically related to his active service.  The May 2007 VA examiner explained that it is at least as likely as not that the Veteran's service caused the Veteran's psychiatric state.  As rationale, the examiner explained that the Veteran has delusions of his sergeant yelling and the Veteran has not functioned appropriately since service.  The May 2007 examiner's opinion is thorough and supported by a cogent rationale.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  The examiner did not note a finding that the Veteran was embellishing his symptomatology or reported history.

On the other hand, the April 2008 VA medical opinion concludes that Schizophrenia is not related to service.  However, the authoring physician provided absolutely no rationale to support that conclusion.  Such medical opinions are inadequate and hold no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (holding that a medical opinion is not entitled to any weight "if it contains only data and conclusions," with no rationale).  The Board cannot glean the reasoning for the April 2008 VA medical opinion.  

Given the highly probative May 2007 VA examiner's opinion, the Board concludes that service connection for Schizophrenia is warranted.  On one hand, the May 2007 VA examiner provided an opinion and supported that opinion with a strong, appropriate rationale.  On the other hand, the April 2008 VA medical opinion stated a conclusion with no supporting rationale.  There are no further competent opinions relating to the etiology of the Veteran's Schizophrenia.  The Board concludes that the preponderance of the evidence weighs in favor of the Veteran.  Service connection for Schizophrenia is warranted.


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder, including Schizophrenia, is reopened.  To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for a right leg disability is reopened.  To this extent only, the claim is granted.

Entitlement to service connection for Schizophrenia is granted.


REMAND

Further evidentiary development is necessary before the Board can decide the merits of the claim.

Regarding a right knee disability, no VA examination has been provided.  A medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The standards of McLendon have been met.  The Veteran has been diagnosed with crepitus of the right knee.  See July 2009 VA Examination Report.  Likewise, he has testified that he was kicked during service, which caused pain in his right knee that has lasted since his separation from service.  See Hearing Transcript at pg. 9.  This evidence is sufficient to satisfy the low threshold of McLendon as evidence of pain since service is sufficient to show an indication that a disability may be associated with the Veteran's service.  A VA examination determining the nature and etiology of a right knee disability is required on remand.

Regarding a right leg disability, a VA examination is also required.  As discussed above, service connection was initially denied as it was determined that the Veteran's right leg disability preexisted service and was not aggravated by his periods of active service.  However, no right leg disability is noted upon entry to any period of active service.  While a Medical Examining Board was convened in February 1967 and that entity determined that the Veteran suffered from exostosis of the right distal tibia, no infirmity as to the Veteran's right leg was ever noted upon entry into service.  Thus, he is presumed sound upon entry.  Thus, clear and unmistakable evidence is required to show that a disability preexisted service. Wagner, 370 F.3d at 1096.  Even if such is shown, it is possible that the Veteran's right leg disability was aggravated by his active service.  On the other hand, it the presumption of soundness is not rebutted, it is possible that the Veteran's right leg disability is etiologically related to his active service.  A VA examination is necessary to determine whether service connection is warranted, especially given the lack of any notation that such existed prior to service and the Veteran's complaints of leg pain in service alongside his reports of being kicked in the leg during service.

As to the Veteran's claim for a TDIU, the Board finds that issue is inextricably intertwined with the claims of service connection and the claim for an increased rating, as any determination as to those issues will impact the Veteran's claim for a TDIU. Board action at this time would be premature.  Thus, the issue of entitlement to a TDIU will be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination. The claims folder should be reviewed by the examiner, and the examination report should reflect that review. All appropriate tests should be conducted. The examiner must offer opinions to the following:

a. Does the Veteran currently suffer from any (diagnosable) right leg disorders? If so, state the diagnoses.

b. Did any right leg disorder clearly and unmistakably preexist either of the Veteran's periods of active service (from May 23, 1966, to July 6, 1966, or from January 19, 1967, to March 17, 1967)?

c.  If so, was it aggravated (made permanently worse beyond its natural progression) by active service? 

d. If a right leg disorder is not clearly and unmistakably found to have preexisted service, or if a preexisting disorder is found to clearly and unmistakably NOT have been aggravated by service, then is it at least as likely as not (50 percent or greater probability) that the any current right leg disorder is etiologically related to a period of active service (from May 23, 1966, to July 6, 1966, and from January 19, 1967, to March 17, 1967)?

A complete rationale for any opinion expressed must be provided. 

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

2. Schedule the Veteran for a VA examination. The claims folder should be reviewed by the examiner, and the examination report should reflect that review. All appropriate tests should be conducted. The examiner must offer opinions to the following:

a. Does the Veteran currently suffer from any (diagnosable) right knee disorders? If so, state the diagnoses.

b. Is it at least as likely as not (50 percent or greater probability) that the any current right knee disorder is etiologically related to a period of active service (from May 23, 1966, to July 6, 1966, and from January 19, 1967, to March 17, 1967)?

A complete rationale for any opinion expressed must be provided. 

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

3. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


